Citation Nr: 0726678	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-23 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for a disorder 
characterized as bilateral leg and knee pain, to include as 
secondary to bilateral pes planus.

3.  Entitlement to service connection for a disorder 
characterized as back pain, to include as secondary to 
bilateral pes planus.

4.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from July 1942 to April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
May 2005.  This matter was previously before the Board and 
was remanded in May 2006.  

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The veteran's service-connected bilateral pes planus is 
not productive of marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement or 
severe spasm of the tendo Achilles on manipulation.


2.  Bilateral leg and knee disability was not manifested 
during the veteran's active duty service or for years 
thereafter, nor is such otherwise related to the veteran's 
active duty service, including to a service-connected 
disability.

3.  A back disorder was not manifested during the veteran's 
active duty service or for years thereafter, nor is such 
otherwise related to the veteran's active duty service, 
including to a service-connected disability.

4.  Depression was not manifested during the veteran's active 
duty service or for years thereafter, nor is depression 
otherwise related to the veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 30 percent for bilateral pes planus have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Code 5276 (2006).

2.  A disorder characterized as bilateral leg and knee pain 
was not incurred in or aggravated by the veteran's active 
duty service nor is such proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

3.  A disorder characterized as back pain was not incurred in 
or aggravated by the veteran's active duty service nor is 
such proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2006).

4.  Depression was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).  As part of that notice, VA must inform the claimant 
of the information and evidence he is expected to provide, as 
well as the information and evidence VA will seek to obtain 
on his behalf.  In addition, VA must advise a claimant to 
provide any additional evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007); Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 
16, 2007).

In this case, in June 2003, October 2004 and June 2006 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate service 
connection, increased rating, and effective date claims, as 
well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claim.  
Unfortunately, the notice as to increased rating and 
effective date claims was not provided until after the rating 
decision on appeal had been issued.  As such, notice was not 
timely as to these elements.  The Board notes that the 
veteran, however, has not been prejudiced from the timing 
error regarding increased rating and effective date claims 
because the denial of the increased rating and service 
connection claims in this appeal renders moot any question as 
to the appropriate rating or effective date to be assigned.  
See Sanders, supra.; Simmons, supra.  

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  The record includes service medical records, 
private medical records, VA treatment records, and a VA 
examination report.  In accordance with the Board's remand 
action, the RO requested that the veteran complete an 
authorization to release his treatment records from Dr. R. 
Teh, but he did not respond.

The Board acknowledges that VA examinations were not afforded 
to the veteran with respect to his claim of entitlement to 
service connection for bilateral leg and knee disability, to 
include as secondary to service-connected bilateral pes 
planus, and entitlement to service connection for depression.  
However, with respect to the issue of bilateral leg and knee 
pain, there is no competent medical evidence of record 
relating any of the veteran's current disabilities of the 
lower extremities to his service or his service-connected pes 
planus, in spite of the request for such information in the 
June 2003 VCAA letter to the veteran.  With respect to the 
issue of entitlement to service connection for depression, 
the veteran's service medical records are devoid of reference 
to complaints or diagnosis of depression, there is no 
evidence of a diagnosis of any psychiatric problems for many 
years after service, and there is no evidence suggesting a 
relationship exists between the veteran's current psychiatric 
symptoms and his active duty service.  In light of these 
facts, the Board finds that a VA examination as to the 
etiology of these disabilities would be purely speculative at 
this point.  As such, the Board finds that the record as it 
stands now includes sufficient medical evidence to decide the 
claims at hand and that the requirements of 38 C.F.R. § 
3.159(c)(4) have been met.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analysis

Increased Rating Claim

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, 
where an increase in the level of a service- connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's service-connected bilateral flat feet 
disability has been rated as 30 percent disabling under 
Diagnostic Code 5276.  

Diagnostic Code 5276 provides a 30 percent rating for severe 
bilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indications of swelling on use, and 
characteristic callosities.  A 30 percent rating for 
unilateral pes planus or a 50 percent rating for bilateral 
pes planus requires a pronounced condition manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

The relevant medical evidence of record includes VA treatment 
records from 1999 to 2006 which reflect multiple instances of 
complaints of foot pain with pes planus being noted on most 
occasions, as well as other, nonservice-connected conditions 
affecting the feet and the remaining lower extremities.  
Symptoms recorded included burning of the feet, most likely 
due to sensory neuropathy, as well as peripheral arterial 
obstructive disease.

An October 2002 VA examination report shows that the veteran 
was in a wheelchair and was unable to stand or walk.  He 
complained of pain, weakness, stiffness and swelling in his 
feet.  He reported that he was given shoe inserts but that he 
did not use them.  Both feet were extensively edematous and 
flat.  There was a certain functional loss, standing or 
walking, because of his excessively edematous feet.  Range of 
motion could only be recorded in a passive way, and it 
reflected 25 degrees in both ankles, extension of 10 degrees, 
pronation of 12 degrees and supination to 12 degrees.  The 
joint was painful to flexion and there was an additional 
limitation of function of 10 percent because of pain.  
Weakness and tenderness of the feet were noted.  The veteran 
did not have hammer toes.  The examiner said that it was very 
difficult for him to estimate whether the Achilles tendon 
alignment could be corrected because of the extensive edema 
in both lower extremities.  It was also very difficult for 
the examiner to estimate any manipulation, misalignment, or 
proper alignment of the forefoot and mid foot for the same 
reason.  The diagnosis was bilateral pes planus, markedly 
edematous feet.

A June 2003 VA examination report reflects that the veteran 
complained of pain, stiffness and lack of endurance in his 
feet.  There were no complaints of swelling, heat or redness.  
The veteran was noted to walk with a cane and to not use 
corrective shoes, shoe inserts, or braces.  He reported 
avoiding prolonged walking.

On examination, the left foot appeared wide with a slight 
arch while the right foot appeared wide with flattened arch.  
There was no redness, swelling or edema of either foot.  
Bilaterally, the veteran had dorsiflexion to 10 degrees, 
plantar flexion to 20 degrees, and he was not able to do 
inversion or eversion.  He did not complain of any discomfort 
during range of motion testing.  The function of both feet 
was estimated to be additionally limited to fifty percent by 
pain during flare-ups.  There was no objective evidence of 
edema, instability or tenderness.  His gait was slow and 
unsteady and he used a cane.  There were no calluses, 
breakdown, unusual shoe wear, hammertoes, high arch, clawfoot 
or other deformity.  The Achilles appeared midline with 
weightbearing and nonweightbearing.  There was no valgus and 
no midfoot malalignment.  The diagnosis was bilateral pes 
planus.  X-ray images of the bilateral feet were normal.  The 
diagnosis was bilateral pes planus.

A November 2004 VA examination report reflects that the 
veteran reported daily pain in his feet with redness and 
heat.  He reported no treatment and no flare-ups.  He used a 
cane and stated that he had corrective shoes in the past and 
that he had a motorized scooter for any sort of distance 
walking.  He stated that he had been given inserts in the 
past which he did not use because they were not helpful.  He 
refused to flex or extend his toes or do any repetitive 
exercise because of complaints of pain.  On examination, 
there was no evidence of edema or instability, but his foot 
was tender on palpation.  The Achilles tendon appeared to be 
midline and was tender on manipulation.  There was no valgus 
noted and the forefoot and midfoot were not misaligned.  The 
diagnoses were pes planus with degenerative changes and 
peripheral vascular disease as well as oychomycosis of the 
nails bilaterally.

Overall, the medical evidence of record shows that the 
veteran does not use prescribed orthotics because he states 
they do not help him.  He walks with a cane or uses a 
motorized scooter, although it is not entirely clear from the 
record if the veteran's service-connected pes planus alone is 
responsible for his lack of mobility as he has several other 
documented nonservice-connected disabilities of the lower 
extremities, including the feet, such as peripheral arterial 
obstructive disease and peripheral neuropathy.  X-ray images 
do not consistently show pes planus.  There is pain on 
palpation, but there is no sign of spasm of the Achilles' 
tendon on manipulation.  Thus, the Board finds that the 
medical evidence of record does not support a disability 
rating in excess of 30 percent.  For a 50 percent disability 
rating for bilateral pes planus there must be a pronounced 
condition manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
Although the veteran does complain that his orthopedic shoes 
and inserts do not help him and that he is in near-constant 
pain, there is absolutely no medical evidence of record 
showing marked pronation, extreme tenderness of the plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation.  As such, a 
rating in excess of 30 percent is not warranted for the 
veteran's service-connected bilateral pes planus disability.

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.  

A Disorder Characterized as Bilateral Leg and Knee Pain

The Board notes that the veteran is claiming entitlement to 
service connection for a disorder claimed as leg and knee 
pain, to include as due to his service-connected bilateral 
pes planus disability.

Initially the Board notes that the veteran's service medical 
records are devoid of reference to complaints or diagnoses of 
a disabilities of the lower extremities, with the notable 
exception of pes planus, for which the veteran is already 
service connected.  

Moreover, there is no evidence of a disability of the lower 
extremities, other than pes planus, for many years after 
discharge from active duty service.  In fact, the veteran 
underwent VA examinations in April 1947, November 1948 and 
March 1960.  The April 1947 examination report showed that 
the veteran reported pain in the legs when standing, but the 
examiner, while noting tender calf muscles, did not diagnose 
the veteran with any disability of the legs.  The November 
1948 VA examination report noted subjective complaints of leg 
cramps, but after clinical examination, no disability of the 
legs was noted.  The March 1960 VA examination report also 
noted the veteran's complaints of leg pain, but after 
clinical examination, the examiner expressly noted that there 
were no abnormalities of the legs.

Complaints of "arthritis pain" are noted in 1986 and 
current treatment records show complaints of leg cramps and 
weakness and diagnoses of peripheral neuropathy of the lower 
extremity and of a "history of" degenerative joint disease 
of the lower extremities.  However, there is no competent 
medical evidence of record showing an etiological 
relationship between the veteran's currently diagnosed 
disabilities of the lower extremities and either his active 
duty service or his service-connected pes planus.

In short, with no evidence of any in-service complaints or 
diagnoses of a disability of the legs and/or knees, no 
evidence of a leg and/or knee disability for many years after 
service, and no competent medical evidence linking any 
current leg and/or knee disability to active duty service or 
the veteran's service-connected pes planus, entitlement to 
service connection for a disability of the legs and knees, to 
include as secondary to service-connected pes planus, is not 
warranted.

Back Pain

The veteran is also claiming a back disability, to include as 
secondary to his service-connected pes planus disability.  

Initially, the Board notes that the veteran's service medical 
records are devoid of reference to any back complaints or 
diagnoses.  An April 1947 VA examination report shows no 
complaints of back problems and no back disability was 
diagnosed after clinical examination.  A November 1948 VA 
examination report reflects that the veteran complained of 
back pain, but that the veteran's spine was normal on 
clinical examination.  A March 1960 VA examination report 
reflects that the veteran complained of back pain, but on 
examination, the veteran had no limitation to range of motion 
of the back and no muscle spasms, although there was 
tenderness of the musculature.  The examiner did not diagnose 
the veteran with any back disability.  It appears from the 
record that the first objective medical evidence of a 
possible diagnosed lumbar spine disability was not until 1986 
when "arthritis pain" of the back was noted.  

A June 2003 VA examination report notes that the veteran 
reported a history of injuring his back while in service and 
stationed in Brazil.  The injury allegedly occurred in a 
plane accident/crash.  After clinical examination and 
reviewing x-ray images of the veteran's spine, the examiner 
diagnosed the veteran with severe spondylosis of the lumbar 
spine with chronic pain.  The examiner opined that the 
veteran's lumbar pain was not due to his pes planus "and 
according to his history is more likely than not due to the 
trauma received while in the plane that was under attack."  
There are no other competent medical opinions of record which 
address the etiology of the veteran's current lumbar spine 
disability.

Turning first to the veteran's primary argument that his 
current spinal disability is due to his service-connected pes 
planus, the Board acknowledges the veteran's honorable 
service and his contentions; however, opinions regarding 
medical causation and diagnosis require medical skills and 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  To this end, the only competent 
medical opinion addressing the etiology of the veteran's 
current lumbar spine disability is from the June 2003 VA 
examiner and it states that the veteran's current lumbar 
spine disability is not due to his service-connected pes 
planus.  As such, the Board finds that the preponderance of 
the evidence weighs against a finding that the veteran's 
service-connected lumbar spine disability is etiologically 
related to his service-connected pes planus.

At this point, the Board acknowledges the part of the June 
2003 VA examination report which shows that the examiner 
opined that the veteran's lumbar pain "according to his 
history is more likely than not due to the trauma received 
while in the plane that was under attack."  In evaluating 
medical opinion evidence, the Board may not disregard a 
medical opinion solely on the rationale that the medical 
opinion was based on a history provided by the veteran, but 
instead must evaluate the credibility and weight of the 
history upon which the opinion is predicated.  In any event, 
the Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

The Board finds that the veteran's allegations of being in a 
plane accident/crash during service and hurting his back, 
which was the factual premise upon which the June 2003 VA 
examiner's positive etiology opinion was premised, are 
inconsistent with the evidence of record.  As noted above, 
the veteran's service medical records, which show multiple 
complaints of pes planus and other ailments, are devoid of 
reference to any complaints or diagnoses of a lumbar spine 
disability or a plane accident/crash.  

Moreover, the Board notes that the veteran filed a claim for 
compensation for an orthopedic disability (pes planus) in 
April 1945 yet did not report any problems with his back or a 
history of a plane accident/crash in service.  Additionally, 
the veteran reported no back complaints during the April 1947 
VA examination and, although the veteran did report back pain 
during the November 1948 and March 1960 VA examinations, he 
did not report any injury to the back from a plane 
accident/crash in service and the lumbar spine was found 
normal on examination both times, with the exception of 
muscle tenderness found on examination in 1960.  In short, 
there is no objective medical evidence of any abnormalities 
of the veteran's lumbar spine until a March 1960 VA 
examination, which only noted tenderness to the musculature 
of the back without diagnosing any actual disability of the 
lumbar spine.  

Given the service medical records which fail to document any 
back disability or plane accident/crash, and the years after 
service in which the veteran filed claims for orthopedic 
disabilities and underwent multiple VA examination and never 
reported any plane accident/crash in service resulting in a 
back disability, and the years between discharge from service 
and the first objective medical evidence of a lumbar spine 
disability, the Board finds that the evidence of record 
directly contradicts the veteran's unsupported contentions 
which were the basis of the June 2003 etiology opinion.  For 
these reasons, the Board finds that the June 2003 medical 
opinion which relates the veteran's current lumbar spine 
disability to a plane accident/crash during active duty 
service has no probative value in determining the etiology of 
the veteran's current lumbar spine disability.

In summary, there is no evidence of lumbar spine complaints 
or diagnoses during active duty service, no evidence of 
diagnosis of a back disability for many years after discharge 
from active duty service, and no competent, credible medical 
evidence of record relating to the veteran's current lumbar 
spine disability to his service-connected pes planus 
disability or any other aspect of his active duty service.

Depression

The Board initially acknowledges that the veteran's current 
medical records document a diagnosis of depression.  However, 
the Board observes that the veteran's service medical records 
are devoid of complaints or diagnoses of depression.  
Additionally, although the veteran reported feeling 
"nervous" during an April 1947 VA examination, on clinical 
evaluation, the veteran's nervous system was found to be 
within normal limits.  Additionally, in November 1948, the 
veteran again underwent a VA examination and the examination 
report reflects that the veteran's psychiatric status was 
normal.  Moreover, there is no objective medical evidence 
showing diagnosis of any psychiatric disabilities, including 
depression, until many years after discharge from active duty 
service.  Finally, there is no competent medical evidence 
etiologically relating the veteran's current diagnosis of 
depression to his active duty service.  

In light of the lack of depression complaints or diagnoses 
shown in service, the lack of diagnosis of depression for 
many years after discharge from active duty service, and the 
lack of competent medical evidence relating any current 
depression to any aspect of the veteran's active duty 
service, the Board finds that entitlement to service 
connection for depression is not warranted.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for bilateral pes planus is denied.

Entitlement to service connection for a disorder 
characterized as bilateral leg and knee pain, to include as 
secondary to bilateral pes planus, is denied.

Entitlement to service connection for a disorder 
characterized as back pain, to include as secondary to 
bilateral pes planus, is denied



Entitlement to service connection for depression is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


